     Case 2:21-mj-30319-DUTY ECF No. 5, PageID.15 Filed 08/04/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

United States of America,

         Plaintiff,
                                                    Criminal No. 21-mj-30319
v.

D-1 Sontae Sellers,
D-2 Verlynn Davy,

         Defendants
                                 /

                      MOTION AND ORDER TO UNSEAL THE
                      COMPLAINT AND ARREST WARRANT

     The United States of America requests the court to unseal the Complaint,

Arrest Warrant, and all attendant papers for the following reasons:

     1. That the defendants have been arrested on the complaint by law enforcement

        officers.

     2. That the United States is no longer apprehensive that defendants may flee

        prior to appearance on the complaint.

                                       Respectfully submitted,

                                       Saima S. Mohsin Taylor
                                       Acting United States Attorney

                                       s/Michael Taylor
                                       Assistant United States Attorney
                                       211 W. Fort Street, Suite 2001
                                       Detroit, MI 48226
                                       Email: Michael.taylor3@usdoj.gov
Dated: August 4, 2021
   Case 2:21-mj-30319-DUTY ECF No. 5, PageID.16 Filed 08/04/21 Page 2 of 2




IT IS SO ORDERED.

                                   s/Elizabeth A. Stafford
                                   Hon. Elizabeth A. Stafford
                                   United States Magistrate Judge

Entered: August 4, 2021
